Citation Nr: 0913206	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-12 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for 
diabetes mellitus.  

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1970 until 
August 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1. A final May 1972 rating decision denied service connection 
for diabetes mellitus.  

2.  The evidence associated with the claims file since the 
May 1972 final denial for diabetes mellitus relates to an 
unestablished fact necessary to substantiate the claim for 
service connection.  

3.  The medical evidence of record does not show that the 
Veteran's diabetes mellitus is related to her active military 
service.  


CONCLUSIONS OF LAW

1.  The May 1972 rating decision is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the May 1972 rating decision is 
new and material; the claim of entitlement to service 
connection for diabetes mellitus is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).



3.  The criteria for the establishment of service connection 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, no Kent notice was provided to the Veteran; 
however, in view of the Board's decision to reopen the 
Veteran's claim, a discussion of VA's duties to notify and 
assist in regards to the claim to reopen is unnecessary.

Here, the VCAA duty to notify, in regards to the claim for 
service connection, was satisfied by way of a letter sent to 
the Veteran in April 2005 that fully addressed all four 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  

There is no allegation from the Veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this service connection claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records.  The Veteran has submitted 
statements and private medical records.  The Board further 
notes that a VA medical examination was provided in November 
2005. 

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for 
service connection for diabetes mellitus.  A review of the 
record indicates that she was previously denied service 
connection for that disorder in a May 1972 rating decision.  
The Veteran did not file a Notice of Disagreement and the 
rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).   

The RO appears to have reopened the Veteran's claim.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the May 1972 rating 
decision included service treatment records, which generally 
did not indicate any diagnoses of, or treatment for, diabetes 
mellitus.  An August 1971 blood test found her to possibly 
have diabetes; however, her subsequent August 1971 
examination prior to separation found her to have no 
abnormalities to the heart or vascular system.  No defects or 
diagnoses were listed at that time.

A VA examination was provided in January 1972.  The Veteran 
reported that she had been told she had diabetes at her 
discharge examination.  However, the examiner found her to 
not have diabetes.

The May 1972 rating decision found that the evidence did not 
show that the Veteran had been treated for diabetes in 
service, that it was not demonstrated within the year 
following her separation, and that her VA examiner found that 
the Veteran did not have diabetes.  

Subsequent to the May 1972, a February 2005 Physician's 
Questionnaire, from D.P., M.D. and indicated as in connection 
with the Disabled American Veterans (DAV), diagnosed the 
Veteran with diabetes mellitus and was more likely than not 
related to her military service.  

A November 2005 VA examination included a review of the 
claims file.  The examiner found the Veteran's classification 
to be normal under the New York Heart Association standards 
for heart failure.  Additionally, the examiner found the 
Veteran to not have diabetes.  

In her current attempt to reopen the claim, the Veteran has 
also filed additional personal statements, claiming that she 
has diabetes mellitus due to service.  

The evidence submitted since the May 1972 is new and 
material.   The Veteran has provided new private medical 
evidence indicating that she has both been diagnosed with 
diabetes mellitus and that it is related to her military 
service.  She was also provided a November 2005 VA 
examination providing new medical evidence regarding whether 
she has been diagnosed with diabetes mellitus.  Accordingly, 
the Board finds that the claim for service connection is 
reopened. 



Service Connection

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
diabetes mellitus, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran essentially contends that she developed diabetes 
mellitus in service.  Specifically, in her January 1972 VA 
examination, she reported that she was told during her August 
1971 separation examination that she had diabetes mellitus.

The Veteran's service treatment records generally failed to 
indicate any diagnoses of or treatment for diabetes mellitus.  
An August 1971 blood test found her to possibly have 
diabetes; however, her subsequent August 1971 examination 
prior to separation found her to have no abnormalities to the 
heart or vascular system.  No defects or diagnoses were 
listed at that time.

A VA examination was provided in January 1972.  The VA 
examiner found her to not have diabetes.

No medical evidence is of record indicating that the Veteran 
has been diagnosed with or treated for diabetes mellitus for 
decades following her service.  The first record of a 
diagnosis of diabetes mellitus is from a February 2005 
Physician's Questionnaire, completed by a private physician, 
Dr. D.P.  The questionnaire was provided by the Disabled 
American Veterans.  Dr. D.P. reported that the Veteran 
suffered from diabetes mellitus and that it was more likely 
than not due to service.  

A VA examination was provided in November 2005 and included a 
review of the claims file.  The examiner found the Veteran's 
classification to be normal under the New York Heart 
Association standards for heart failure.  Additionally, the 
examiner found the Veteran to not have diabetes.  

Initially, the Board notes that although the Veteran has 
reported that she was told that she had diabetes mellitus 
prior to her separation from service, the service treatment 
records do not indicate any diagnoses of diabetes mellitus.  
Additionally, her January 1972 VA examination similarly found 
her to not have diabetes mellitus.  
The Board finds that the negative contemporaneous evidence 
from the Veteran's military service is far more persuasive 
than her later assertions of having been told she had 
diabetes mellitus in service.  See Curry  v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran); see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).  The 
Board finds the service treatment records to be more reliable 
than the Veteran's unsupported assertion of prior events that 
are made in connection with a claim for government benefits.  
See Cartright v.  Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a veteran's testimony simply because the 
Veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).

Furthermore, the January 1972 VA examination specifically 
found her to not have diabetes mellitus within the year 
following her discharge from service and no medical evidence 
is of record indicating that she has been diagnosed with 
diabetes mellitus, to a compensable degree, within the year 
following her service.  

The Board further recognizes that the record contains 
competing medical opinions as to the diagnosis of the 
Veteran's current lumbar spine disorder.  The Board must thus 
determine how much weight to afford the opposing opinions.  
See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The 
Board may weigh one medical professional's opinion over 
another, depending on factors such as the reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior evidence.  Id. at 470-
71.  ("The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusions that the physician 
reaches.").

The Board must provide adequate reasons and bases if it 
adopts one medical opinion over another.  Owens v. Brown, 7 
Vet .App. 429, 433 (1995) (noting that the Board may "favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases").  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight of the credibility of the 
evidence in the adjudication of he merits.  See Hernanadez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).

The February 2005 opinion of Dr. D.P. generally found the 
Veteran to have diabetes mellitus due to service.  However, 
Dr. D.P. provided no explanation as to how he reached this 
opinion.  The record does not indicate that he reviewed any 
service treatment records or the January 1972 VA examination 
that specifically found her to not have diabetes mellitus 
following service.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record. Miller v. West, 11 Vet. App. 345, 
348 (1998).  Additionally, the examiner did not indicate if 
any laboratory or other tests were performed to determine 
whether the Veteran had diabetes mellitus.

A VA examination was provided in November 2005 and included a 
review of the claims file.  The examiner found the Veteran's 
classification to be normal under the New York Heart 
Association standards for heart failure.  Additionally, the 
examiner found her to not have diabetes, following numerous 
tests, including tests of blood glucose levels, evaluation of 
renal function, and other tests to confirm or evaluate 
diabetic complications, upon which the VA examiner's 
determination appears to be based.  

The Board finds the November 2005 VA examination to be of 
greater probative value.  Dr. D.P.'s report merely provides a 
bare conclusion as to a diagnosis of diabetes mellitus.  In 
contrast, the November 2005 VA examination included an 
extensive evaluation, including documented medical testing, 
upon which a negative finding regarding diabetes mellitus was 
made.  Additionally, even if the Board were to find that the 
Veteran currently has diabetes mellitus, Dr. D.P.'s finding 
that it is due to the Veteran's service is a bare conclusion, 
which was not explained as to how he reached such a finding.  
Furthermore, his conclusion is in complete opposition to the 
contemporaneous, post-service January 1972 VA examination 
that specifically found the Veteran to not have diabetes 
mellitus following service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for 
service connection for diabetes mellitus is denied. 







								[Continued on Next 
Page]

ORDER

New and material evidence having been submitted, the 
Veteran's request to reopen the claim for entitlement to 
service connection for diabetes mellitus is granted.  The 
appeal is granted to this extent only.  

Service connection for diabetes mellitus is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


